EXHIBIT 4.238 MASTER MOTOR VEHICLE LEASE AND SERVICING AGREEMENT (GROUP VIII) dated as of July 28, 2011 among RENTAL CAR FINANCE CORP. as Lessor, DTG OPERATIONS, INC., as Lessee and Servicer, and those Permitted Lessees from time to time becoming Lessees and Servicers hereunder and DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. as Guarantor and Master Servicer AS SET FORTH IN SECTION 21 HEREOF, LESSOR HAS ASSIGNED TO THE TRUSTEE (AS DEFINED HEREIN) ALL OF LESSOR’S RIGHT, TITLE AND INTEREST IN AND TO THIS LEASE.TO THE EXTENT, IF ANY, THAT THIS LEASE CONSTITUTES CHATTEL PAPER (AS SUCH TERM IS DEFINED IN THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN ANY APPLICABLE JURISDICTION), NO SECURITY INTEREST IN THIS LEASE MAY BE CREATED THROUGH THE TRANSFER OR POSSESSION OF ANY COUNTERPART OTHER THAN THE ORIGINAL EXECUTED COUNTERPART NO. 1, WHICH SHALL BE IDENTIFIED AS THE COUNTERPART CONTAINING THE RECEIPT THEREFOR EXECUTED BY THE TRUSTEE ON THE SIGNATURE PAGE THEREOF. [THIS IS NOT THE ORIGINAL EXECUTED COUNTERPART NO. 1] [THIS IS THE ORIGINAL EXECUTEDCOUNTERPART NO. 1 (IF BEARING ORIGINAL SIGNATURES)] TABLE OF CONTENTS Page SECTION 1. CERTAIN DEFINITIONS. 1 Certain Definitions 1 Accounting and Financial Determinations 2 Cross References; Headings 2 Interpretation 2 SECTION 2. GENERAL AGREEMENT 3 Leasing of Vehicles 3 Right of Lessees to Act as Lessor’s Agent 4 Payment of Purchase Price by Lessor 4 Non-liability of Lessor 5 SECTION 3. TERM. 6 Vehicle Lease Commencement Date 6 Lease Commencement Date; Lease Expiration Date 6 SECTION 4. CONDITIONS PRECEDENT. 6 Conditions to Each Lease of Vehicles 6 Additional Conditions to Leases of Refinanced Vehicles 7 SECTION 5. RENT AND CHARGES 8 Payment of Rent 8 Payment of Availability Payment 8 Payment of Monthly Supplemental Payments 8 Payment of Termination Payments, Casualty Payments, and Late Return Payments 9 Late Payment 9 Allocation of Rent and Charges 9 SECTION 6. INSURANCE. 9 Fleet Insurance 9 Information 9 SECTION 7. CASUALTY OBLIGATION 9 SECTION 8. VEHICLE USE 10 SECTION 9. REGISTRATION; LICENSE; TRAFFIC SUMMONSES; PENALTIES AND FINES 11 i Page SECTION 10. MAINTENANCE AND REPAIRS 11 SECTION 11. VEHICLE WARRANTIES 12 SECTION 12. VEHICLE USAGE REQUIREMENTS AND DISPOSITION 12 Usage 12 Disposition Procedure 12 Termination Payments 12 SECTION 13. LATE RETURN PAYMENTS 13 SECTION 14. REDESIGNATION OF VEHICLES 13 SECTION 15. GENERAL INDEMNITY 14 Indemnity of the Lessor 14 Indemnification of the Trustee 16 Reimbursement Obligation by the Lessees 16 Notice to Lessee of Claims 17 Defense of Claims 17 SECTION 16. ASSIGNMENT 17 SECTION 17. DEFAULT AND REMEDIES THEREFOR 17 Lease Events of Default 17 Effect of Lease Event of Default 19 Rights of Lessor Upon Lease Event of Default, Liquidation Event of Default or Limited Liquidation Event of Default 19 Certain Rights Upon Liquidation Event of Default, Limited Liquidation Event of Default, Manufacturer Event of Default and Non-Performance of Certain Covenants. 20 Measure of Damages 21 Application of Proceeds 22 Servicer Default 22 SECTION 18. MANUFACTURER EVENTS OF DEFAULT 24 SECTION 19. CERTIFICATION OF TRADE OR BUSINESS USE 26 SECTION 20. SURVIVAL 26 SECTION 21. RIGHTS OF LESSOR PLEDGED TO MASTER COLLATERAL AGENT AND TRUSTEE 26 SECTION 22. MODIFICATION AND SEVERABILITY 27 SECTION 23. CERTAIN REPRESENTATIONS AND WARRANTIES 28 ii Page Due Incorporation, Authorization, No Conflicts, Etc. 28 Financial Information; Financial Condition 29 Litigation 29 Liens 29 Necessary Actions 29 Employee Benefit Plans 30 Investment Company Act 30 Regulations T, U and X 30 Business Locations; Trade Names; Principal Places of Business Locations 30 Taxes 30 Governmental Authorization 31 Compliance with Laws 31 Eligible Vehicles; Eligible Franchisees 31 Supplemental Documents True and Correct 31 Accuracy of Information 31 SECTION 24. CERTAIN AFFIRMATIVE COVENANTS 32 Corporate Existence; Foreign Qualification 32 Books, Records and Inspections 32 Vehicle Disposition Programs 32 Reporting Requirements 33 Taxes and Liabilities 37 Compliance with Laws 37 Maintenance of Separate Existence 38 Master Collateral Agent as Lienholder 38 Maintenance of Property 38 Access to Certain Documentation and Information Regarding the Collateral 38 Maintenance of Credit Enhancement 39 Certain Additional Actions 39 Minimum Depreciation Rate 39 SECTION 25. CERTAIN NEGATIVE COVENANTS 40 Mergers, Consolidations 40 Other Agreements 40 Liens 40 Use of Vehicles 41 No Financed Vehicles 41 No Subleased Vehicles 41 SECTION 26. SERVICING COMPENSATION 41 Fees. 41 Expenses. 41 SECTION 27. GUARANTY 42 iii Page Guaranty 42 Scope of Guarantor’s Liability 42 Lessor’s Right to Amend this Lease 42 Waiver of Certain Rights by Guarantor 43 Lessees’ Obligations to Guarantor and Guarantor’s Obligations to Lessees Subordinated 44 Guarantor to Pay Lessor’s Expenses 45 Reinstatement 45 Pari Passu Indebtedness 45 Tax Indemnity 46 Third-Party Beneficiaries 46 SECTION 28. ADDITIONAL LESSEES 46 Additional Lessees 46 SECTION 29. BANKRUPTCY PETITION AGAINST LESSOR 47 SECTION 30. SUBMISSION TO JURISDICTION 47 SECTION 31. GOVERNING LAW 48 SECTION 32. JURY TRIAL 49 SECTION 33. NOTICES 49 SECTION 34. HEADINGS 49 SECTION 35. EXECUTION IN COUNTERPARTS 49 SECTION 36. EFFECTIVENESS 50 iv APPENDICES, ANNEXES, SCHEDULES AND ATTACHMENTS Appendix 1 Definitions List Annex A Operating Lease Annex B
